Citation Nr: 1717849	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-17 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board remanded this case in December 2013 for further development. 

The Veteran testified at an August 2013 travel board hearing before the undersigned.  A copy of the transcript is of record.

The Veteran was granted service connection for bilateral tinnitus in an August 2014 rating decision.  Therefore, the matter is no longer before the Board. 

The issue of entitlement to a rating in excess of 10 percent for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's right knee disability was caused by an in-service disease, event, or injury.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to establish service connection, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., the "nexus" requirement.  38 U.S.C.A. § 1131; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With regard to the first element, the Veteran is currently diagnosed with right knee chondromalacia patella as detailed in an April 2014 VA examination.  Therefore, the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2016).

With regard to the second element, the Veteran has had in-service complaints of right knee pain since March 1983.  In the February 1995 and April 1996 VA examinations, the Veteran reported that he began experiencing pain in both knees during service after being forced to run in combat boots.  Therefore, the Board, resolving reasonable doubt in the Veteran's favor, finds that there was an in-service injury.  

With regard to the third element, the April 2014 VA examiner found that the Veteran's right knee chondromalacia patella was at least as likely as not incurred in or caused by his military service.  Therefore, the Board finds that there is a nexus between the Veteran's military service and his right knee disability.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right knee disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a right knee disability is granted.


REMAND

In July 2016, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59, read together with 38 C.F.R. §§ 4.40 and 4.45, "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 - active motion, passive motion, weight-bearing, and non-weight-bearing - is required "in every case in which those tests can be conducted." Id. at n.7.

The April 2014 VA examination does not contain range of motion testing in the aforementioned areas, including passive and non-weight-bearing motion.  The knee is a weight-bearing joint.  Hence, a new examination is required.

Further, the April 2014 VA examination does not substantially comply with the Board's December 2013 remand directives, because the examiner did not comment upon whether the Veteran's left knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  Hence, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the severity of his left knee disability.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions must be provided.  All indicated tests must be performed.

The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for the right knee.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also comment upon whether the Veteran's left knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record of the examiner, i.e., additional facts are required, or the examiner does not have the necessary knowledge or training. 

The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

2.  After the requested development has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3.  Then, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


